CATES, Judge.
Suit on a note. Having retained other counsel, the losing promissor now-appeals.
At the threshold, we are asked by the appellee to strike the appellant’s brief. ' The motion to strike continues:
“2. That the case be affirmed because of Appellant’s failure to insist upon or argue in said brief any assignments of error; or,
*374“3. Such other orders or decrees or judgments that this Court deems meet and proper.”
We consider the motion well taken. Lee v. Belcher, 276 Ala. 384, 162 So.2d 478.
The judgment below is
Affirmed.